Citation Nr: 0812654	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  00-22 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for a neck disability, 
claimed as knots.

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to a higher initial evaluation for sinusitis, 
evaluated as noncompensable prior to January 9, 2004; and as 
10 percent disabling since January 9, 2004.  

5.  Entitlement to a higher initial evaluation for 
hemorrhoids, evaluated as noncompensable prior to February 5, 
2002; and as 20 percent disabling since hemorrhoids February 
5, 2002.  



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1957 to November 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2000 and March 2003 rating 
determinations of Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The March 2000 rating determination addressed all the issues 
except for the PTSD issue that are currently on appeal.  The 
March 2003 rating determination addressed the issue of 
service connection for PTSD.  

The Board remanded this matter in November 2001.  At the time 
of the Board remand, other issues listed on the title page 
included service connection for hypertension.

In a September 2005 rating determination, the RO granted 
service connection for hypertension.  As the full benefit 
sought on appeal has been granted, this matter is no longer 
before the Board.  The RO also increased the veteran's 
disability evaluation for his hemorrhoids from noncompensable 
to 20 percent disabling, effective February 5, 2002.  The RO 
further granted a 10 percent disability evaluation for 
sinusitis effective January 9, 2004.  

The issue of entitlement to service connection for PTSD is 
remanded to the RO via VA's Appeals Management Center.  This 
issue is discussed in the REMAND section of this decision.


FINDINGS OF FACT

1.  Current postoperative residuals of an excision of a 
tumor/lesion of the neck are of service origin.  

2.  A current skin disorder of the veteran's hands is of 
service origin.  

3.  The veteran's sinusitis has not resulted in nasal polyps 
and there is no evidence of episodes requiring bed rest, nor 
is there evidence of more than six non-incapacitating 
episodes per year

4.  Hemorrhoids with persistent bleeding and/or with 
secondary anemia or with fissures have been shown throughout 
the course of the appeal.  

5.  The veteran is currently in receipt of the highest 
available schedular evaluation for severe hemorrhoidal 
disease.


CONCLUSIONS OF LAW

1.  Post operative residuals of a neck tumor/lesion excision 
were incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Eczematous dermatitis of the hands was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 
3.303.

3.  The criteria for a 10 percent rating for sinusitis, and 
no more, have been approximated since April 13, 1999.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.97, Diagnostic Codes 6513, 6522 (2007).

4.  The schedular criteria for a 20 percent rating for 
service-connected hemorrhoids, and no more, have been 
approximated since April 13, 1999.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, Diagnostic Code 
7336 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

As to the issues of service connection for knots on the neck 
and a skin disorder, to include as secondary to herbicide 
exposure, the Board notes that the VCAA is not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"); 
see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision on these issues, further assistance is 
unnecessary to aid the veteran in substantiating the element 
of these claims.

As to the issues of initial evaluations for hemorrhoids and 
sinusitis, once service connection is established further 
VCAA notice as to downstream issues, such as the initial 
evaluation of the disability, is not ordinarily required.  
Dingess v. Nicholson, 19 Vet. App. 473, 490-493 (2006).  
Moreover, once service connection is granted the claim is 
substantiated and further VCAA notice as to the rating or 
effective date elements is not required.  Dingess v. 
Nicholson, at 490-1. 

With regard  to the issue of entitlement to service 
connection for PTSD, a December 2002 VCAA letter informed the 
veteran of the information and evidence necessary to 
substantiate the claim, what types of evidence VA would 
undertake to obtain, and what evidence the appellant was 
responsible for obtaining.  The letter did not explicitly 
tell him to submit all relevant evidence in his possession.  
An error by VA in providing notice of the information and 
evidence necessary to substantiate a claim under 38 U.S.C. 
§ 5103(a) is presumptively prejudicial and in such a case the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007).  

The letter did tell him to submit medical evidence in his 
possession and to tell VA about relevant evidence and that it 
was his responsibility to ensure that VA received the 
evidence.  He was thereby put on notice to submit relevant 
evidence in his possession and he was not prejudiced by the 
failure of the RO to provide explicit notice to submit 
relevant evidence in his possession. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran has substantiated his status as a veteran and 
received notice on the second and third Dingess elements via 
the 2002 letter.  He was provided with notice on the 
disability rating and effective date elements of the claim in 
March 2006.  

There has also been compliance with the assistance 
requirements of the VCAA.  All available service medical, VA, 
and private treatment records have been obtained.  As it 
relates to the issue of evaluations for hemorrhoids and 
sinusitis, the Board notes that the veteran has been afforded 
VA examinations.  

The veteran has received necessary examinations with regard 
to the remaining issues on appeal.

Service Connection

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

There have been reports that a portion of the veteran's 
service medical records are missing.  The claims folder 
contains records dated from the veteran's entrance into 
service in 1957 to 1976.  A separation examination is not of 
record.  Destruction of service medical records does not 
create a heightened benefit of the doubt, but only a 
heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  

The service medical records are of limited relevance to 
rating the current disability from the conditions that have 
been recognized as service connected.  

Neck Nodule

A review of the available service medical records reveals no 
complaints or findings of neck nodules in service.  

The Board does note that in August 1975, the veteran was seen 
for a growth above the right scapula.  He had had previous 
cysts removed in 1967.  The cyst measured approximately 1.5 
cm in diameter.  It was located above the superior portion of 
the right scapula.  The examiner noted that the veteran had 
had several lesions removed on the right scapula.  A 
diagnosis of recurrent sebaceous cyst was rendered.  The cyst 
was excised.  The service medical records contain no further 
findings with regard to any cysts.  

The Board further observes that at the time of a December 
1978 VA outpatient visit, the veteran was noted to have a two 
centimeter nodule on the back of his neck.  

The Board also notes that the veteran has submitted 
statements from friends and various family members, including 
his immediate family, which have indicated that the veteran 
had a knot on the back of his neck when he returned from 
service.  

In conjunction with November 2001 Board remand, the veteran 
was afforded a VA examination in June 2004.  

At the time of the June 2004 VA examination, the examiner 
indicated that she had reviewed the claims folder.  She noted 
that the veteran reported that during the 1960's he developed 
knots on his neck and body.  The examiner reported that he 
had surgery while in service on his left breast and his right 
shoulder.  

The veteran indicated that he had also developed a knot on 
his neck while in service.  He stated that the knots were 
noted in 1977, about 20 days after his military discharge.  
He stated that the surgery for the knot on his neck occurred 
in 2000.  The examiner observed that the veteran stated that 
while stationed in Fort Campbell the knot on his neck was 
measured and noted.  

The examiner indicated that the surgery on the left breast 
was in 1965 and that the surgery on the right shoulder was in 
1961 or 1962.  The examiner stated that the knot on the 
veteran's neck was symptomatic in that the veteran had 
periodic problems with discharge from the area of the 
surgical site of the knot on the neck.  

Following examination, the examiner rendered a diagnosis of 
status post surgical removal of benign lesions, left breast 
1965, right shoulder 1961 or 1962, and neck 2000.  The 
examiner stated that she was able to locate the September 
1998 picture of the mass/lesion on the neck but she was not 
able to locate specific notes in the claims folder addressing 
the veteran's knot or cysts or skin lesion while on active 
duty.  The examiner indicated that it was her opinion that it 
was more likely than not that the lesion on the neck was due 
to the veteran's period of active duty.  She noted that the 
veteran reported that benign lesions were present and removed 
while on active duty and that the lesion on the neck was also 
found to be benign.  She stated that it was her belief that 
the pathology of these lesions was similar and definitively 
benign.  

In August 2004, the veteran was afforded an additional VA 
examination.  The examiner noted that the veteran's records 
from 1957 to about 1967 were missing from his file.  

The examiner indicated that the history obtained was that 
obtained from the veteran.  The examiner noted that the 
veteran reported that he had a scar on his back from a tumor 
that was removed about three years ago.  He also reported 
that he had a tumor removed from his breast.  The veteran 
stated that he had had a tumor removed from his right 
shoulder while in the service but did not remember the year.  
Following examination, a diagnosis of residual scar of the 
posterior neck, secondary to tumor removal, was rendered.  
The examiner indicated that she was unable to form an opinion 
linking the veteran's scar to his military service or 
exposure to AO as his medical records from 1957 to 1967 were 
missing.  

The Board notes that for an appellant to prevail in his claim 
it must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, at 54 (1990).  While the evidence does not overwhelmingly 
support the grant of service connection for a nodule/knot on 
the neck, it cannot be stated that the preponderance of the 
evidence is against the claim of service connection.

Available records reveal that the veteran had a cyst removed 
from his right shoulder while in service.  The medical 
treatment record that is available with regard to the cyst 
removal indicates that cysts had previously been removed from 
that area.  The Board further observes that the veteran was 
found to have a 2 cm. nodule on his neck in December 1978, in 
close proximity to service.  

The Board also notes that the veteran has submitted many 
letters from various individual indicating that he had a knot 
on his neck when he returned from the service in 1977.  The 
Board also observes that the June 2004 examiner, who had the 
claim folder available for review prior to rendering an 
opinion, indicated that it was more likely than not that the 
lesion on the neck was due to his period of active duty.  

The basis for her opinion was that the veteran had had 
lesions removed while in service, which had been found to be 
benign and that the lesion on the veteran's neck had also 
been benign.  She stated that it was her belief that the 
pathology of these lesions was similar and definitively 
benign.  In contrast, the August 2004 VA examiner indicated 
that she could not render an opinion as to the etiology of 
the veteran's neck scars.  

Numerous statements from various individuals report the 
presence of a knot on the veteran's neck following his 
separation from service, and the a neck nodule was documented 
in December 1978, in close proximity to service, when 
combined with the June 2004 VA examiner's opinion, which is 
currently the only medical opinion contained in the file 
relating to the etiology of the neck nodule, demonstrate that 
the evidence is at least in equipoise and that reasonable 
doubt must be resolved in favor of the veteran that the 
current residual scars of the excision of the neck 
tumor/lesion are related to his period of service.  As such, 
service connection for postoperative residuals of a neck 
tumor/lesion removal is warranted.  

Skin Rash

A veteran who has active service in the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2007).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne, other acneform diseases consistent with chloracne, 
and porphyria cutanea tarda.  38 C.F.R. § 3.309(e) (2007).

To be subject to this presumption chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6); see also Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).

The veteran did serve in Vietnam during the appropriate time 
period and is presumed to have been exposed to herbicide 
agents.  38 C.F.R. § 3.307(a)(6)(iii).

The service and post-service medical records contain no 
findings referable to chloracne or any other skin disease 
that is subject to presumptive service connection on the 
basis of exposure to herbicides.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

A review of the veteran's available service medical records 
reveals that he was treated for an infection in both hands in 
November 1971 after having been pinched by a fish when 
unhooking it.  There was no further treatments reported and 
no diagnosis was rendered.  The veteran was treated for a 
right foot rash in January 1997.  In March 1997, the veteran 
was diagnosed as having tinea manus.  

In May 1997, the veteran was seen with complaints of a rash 
on his hands, arms, and right foot.  Following examination, a 
diagnosis of dermatitis of the hands, probably psychogenic in 
origin, was rendered.  In January 1998, the veteran was 
diagnosed as having impetigo on the sole of the foot.  The 
veteran reported a one year history of a rash on both hands 
at that time.  

At the time of a December 1998 AO examination, the veteran 
was found to have dermatitis of the hands.  In April 1999, 
the veteran was noted to have a chronic rash of his hands 
which was being treated with Keflex.  Examination performed 
at that time revealed chronic thick crusted lesions and 
plaques on both hands.  A diagnosis of atopic 
dermatitis/eczema of the hands, treated with Temovate lotion, 
was rendered.  In June 1999, the veteran was noted to be 
being treated for steroid dependent dermatitis.  An 
examination performed at that time revealed raised and 
scaling lesions of the hands.  

In a January 2001 treatment record, the veteran was noted to 
be complaining of a rash on both hands that had been present 
for quite some time.  Examination revealed raised thick skin 
over a distribution consistent with the places his hands 
would touch the steering wheel.  The examiner noted that the 
veteran was an over-the-road driver.  It was the examiner's 
assessment that the veteran had palmar dermatitis, possibly 
fungal or allergic or dyshidrotic in nature.   

Pursuant to the Board's November 2001 remand, the veteran was 
afforded a VA skin examination in June 2004.

At the time of the examination, the veteran noted that he 
first developed a problem with a rash on his hands in 1967, 
which also encompassed his feet at a later time.  The veteran 
noted that the rash started when serving in Vietnam.  He 
indicated that he was exposed to AO and other herbicides.  He 
stated that he had to grab onto trees and bushes that had 
been sprayed and cut them with machetes.  The veteran also 
indicated that he felt that he possibly ate foods and drank 
liquids which could have been sprayed with AO.  The veteran 
attributed his problems with his rash due to exposure to AO.  
He indicated that his rash treatment started in service and 
continued to the present with ongoing treatments.  He 
reported a rash of his hands and feet.  

Physical examination revealed a rash involving the left and 
right hands.  There was no chloracne, no scarring alopecia, 
and no hyperhidrosis.  A diagnosis of eczematous dermatitis 
was rendered.  

The examiner indicated that it was her opinion that it as 
more likely than not that the veteran's skin disorder was 
causally related to his period of active service, including 
herbicide exposure during active duty.  

In July 2004, the RO found the results of the June 2004 
opinion insufficient and requested an additional VA 
examination.  

In August 2004, the veteran was afforded an additional VA 
examination.  The examiner noted that the veteran's file was 
reviewed prior to the examination.  She observed that 
treatment records for the period from 1957 to about 1967 were 
missing from the file.  The veteran supplied the examiner 
with an April 1999 treatment record from a physician at 
McDill Air Force Base, wherein it was noted that he had a 
chronic rash on his hands. 

The veteran was noted to have been seen on numerous occasions 
at various VA Medical centers.  The examiner indicated that 
as part of the service medical records were missing it was 
unclear as to when the veteran started having the rash on his 
hands.  Following examination, a diagnosis of eczematoid 
dermatitis of the left hand was rendered.  

The examiner indicated that she was unable to form an opinion 
linking the association of the veteran's hand rash with 
military service and exposure to AO while in the service 
because his military records from 1957 to 1967 were missing.  

In March 2006, the veteran was seen with complaints of a rash 
on his left hand.  A diagnosis of chronic lichen simplex was 
rendered.  

The Board notes that for an appellant to prevail in his claim 
it must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, at 54 (1990).  While the evidence does not overwhelmingly 
support the grant of service connection for a skin rash, it 
cannot be stated that the preponderance of the evidence is 
against the claim of service connection.

As previously noted, it appears that a portion of the 
veteran's service medical records are missing.  The Board 
does note that the available service medical records reveal 
that the veteran was seen with complaints of a rash on his 
hands on at least one occasion in service.  The Board further 
observes that the veteran has submitted many letters from 
various individuals indicating that he had a chronic rash on 
both hands when he separated from service.  The Board also 
notes that the June 2004 examiner, who had the claims folder 
available for review prior to rendering an opinion, indicated 
that it was more likely than not that the veteran's skin 
disorder was causally related to his period of active 
service, including herbicide exposure.  In contrast, the 
August 2004 VA examiner indicated that she could not render 
an opinion as to the etiology of the veteran's current skin 
disorder.  

While the  available service medical records reveal only one 
instance of a skin rash of the hands, the numerous statements 
from various individuals as to the presence of a skin rash 
following the veteran's separation from service, when 
combined with the June 2004 VA examiner's opinion, which is 
currently the only medical opinion contained in the file as 
it relates to the etiology of any current skin disorder, 
demonstrates that the evidence is at least in equipoise and 
that reasonable doubt must be resolved in favor of the 
veteran that the current skin rash of the hands is related to 
the veteran's period of service.  As such, service connection 
is warranted for a skin rash of the hands.  


Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).



Sinusitis

Under Diagnostic Code 6513 a 10 percent disability evaluation 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting. In the note section following the criteria, an 
incapacitating episode was defined as one requiring bed rest 
and treatment by a physician.

Under Diagnostic Code 6522, a 10 percent disability 
evaluation is warranted for allergic or vasomotor rhinitis 
without polyps, but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  A 30 percent evaluation is warranted for allergic or 
vasomotor rhinitis with polyps.

At the time of the veteran's December 1998 VA AO examination, 
sinus x-rays revealed mucoperiosteal thickening of the 
maxillary, ethmoidal, and frontal sinuses, suggestive of 
chronic sinusitis.  The nasal septum was midline and the 
nasal turbinates were prominent.  It was the examiner's 
impression that the veteran had chronic sinusitis with a 
minor abnormality.  

In January 1999, the veteran was seen with complaints of 
sinus congestion.  An upper respiratory infection was 
diagnosed.  Physical examination performed at that time 
revealed the sinuses were nontender.  There was mild erythema 
and increased edema.  The veteran was given Keflex for his 
condition.  

The veteran was again seen in January 2001 with complaints of 
sinus problems for about one week.  He had tried over the 
counter Sudafed but this did not help.  Physical examination 
revealed a boggy mucosa with scant purulent discharge.  A 
diagnosis of acute sinusitis with possible early otitis was 
rendered.  The examiner stated it was impossible to tell 
whether this was viral or bacterial.  The veteran was 
prescribed Levaquin for 10 days.  

The veteran was again seen in January 2001 with complaints of 
sinusitis, ear pressure, and headaches.  Physical examination 
revealed frontal and maxillary sinus pain.  A diagnosis of 
sinusitis was rendered.  The veteran was prescribed Septra. 

In July 2001, the veteran was seen with complaints of chronic 
sinusitis.  The veteran requested amoxicillin at that time.  

In January 2002, the veteran was seen with complaints of 
sinus pressure/congestion for 2 to 3 days.  A diagnosis of 
upper respiratory infection was rendered.  

Prescription records reveal that the veteran has been on an 
almost constant prescription of amoxicillin since January 9, 
2004.

At the time of a February 2004 outpatient visit, the veteran 
was noted to be on amoxicillin.  A diagnosis of chronic 
sinusitis was rendered.  

At the time of a June 2004 VA examination, the veteran 
reported having had sinus congestion problems since service.  
He noted having had these problems to this day.  The veteran 
reported requiring antibiotic treatment approximately five 
times per year.  He was on amoxicillin at the time of the 
examination.  There was occasional interference with 
breathing through the nose and there was occasional purulent 
discharge.  Treatment included amoxicillin three times per 
day at the time of the examination and Allegra one each day.  
There had been no surgery and there was no speech impediment.  
The veteran had not had any periods of incapacitation due to 
his sinuses.

Physical examination revealed no nasal obstruction.  The 
veteran did have some edema of the nasal turbinates, 
bilaterally.  There was also some facial tenderness with 
sinusitis.  There was no purulent discharge.  The veteran was 
noted to be on antibiotics.  X-rays of the sinuses revealed 
an essentially normal examination.  A diagnosis of chronic 
sinusitis was rendered.  

This evidence shows that the symptomatology associated with 
the veteran's service-connected sinusitis more closely 
approximates that warranting a 10 percent disability 
evaluation since April 13, 1999, the date of receipt of the 
veteran's request for service connection.   

The criteria for an evaluation in excess of 10 percent have 
not been met at any time as the veteran has not been shown to 
have three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  The veteran has 
also not been shown to have polyps, which would be required 
for an increased evaluation under 6522.  The weight of the 
evidence is against a finding that the disability has met or 
approximated the criteria for a higher evaluation at any time 
since the effective date of service connection.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2001).

Hemorrhoids

Hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures warrant a 20 percent rating.  
Hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, 
warrant a 10 percent rating.  Hemorrhoids that are mild or 
moderate warrant a 0 percent (i.e., noncompensable) rating.

Treatment records obtained in conjunction with veteran's 
claim reveal that he was found to have hematochezia in 
September 1993.  A colonoscopy performed at that time 
revealed prominent hemorrhoids.  A diagnosis of bleeding 
hemorrhoids was rendered.  

In June 1999, the veteran was seen with complaints of rectal 
bleeding.  The veteran reported having red blood in his 
stool.  At the time of an October 1999 visit, the veteran 
complained of rectal bleeding on and off for years.  He was 
noted to have a history of hemorrhoids and fissures at that 
time.  The veteran reported that he had been bleeding for 
several days.  

In his August 2000 notice of disagreement, the veteran 
reported having profuse and almost continuous bleeding as a 
result of his hemorrhoids.  

At the time of a February 5, 2002, hospitalization, the 
veteran was noted to have had an acute exacerbation of 
bleeding hemorrhoids.  A diagnosis of acute anemia was 
rendered.  The veteran reported that the bleeding had been 
going on for some 30 years.  

At the time of a June 2004 VA examination, the veteran 
reported continuing problems with rectal pain and occasional 
bleeding.  He used rectal suppositories for treatment.  
Rectal examination revealed hemorrhoids, primarily enlarged 
and internal.  They were not protruding and were not 
thrombosed. There was also no blood.  A diagnosis of internal 
hemorrhoids and anemia, more likely than not due to bleeding 
hemorrhoids, was rendered.  

The criteria for a 20 percent rating--the highest under 
Diagnostic Code 7336--have been approximated since the date 
of his request for service connection.  38 C.F.R. §§ 4.7, 
4.21.  From April 1999, the veteran has reported having 
persistent bleeding and almost continuous problems with 
hemorrhoids.  Moreover, in the October 1999 treatment record, 
the veteran was noted to have a history of fissures.  The 
medical evidence does reflect that the condition is severe.  
The persistent bleeding, size of the hemorrhoids, and 
frequency of flare-ups more closely resemble the criteria for 
the 20 percent rating prior to April 5, 2002.  

The 20 percent evaluation has also been met from April 5, 
2002, based upon the objective medical findings of anemia.  
Finally, there is no other diagnostic code that would 
appropriately afford the veteran a rating in excess of 20 
percent for the service-connected hemorrhoids.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected hemorrhoids or sinusitis have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  The Board does not doubt that 
the veteran has significant hemorrhoid disease which may 
result in certain work restrictions.  However, the Board also 
finds that the regular scheduler standards contemplate the 
symptomatology shown.  

Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Service connection for postoperative residuals of an excision 
of a tumor/lesion of the neck is granted.  

Service connection for a skin disorder of the hands is 
granted.  

An initial 10 percent disability evaluation for sinusitis, 
from April 13, 1999, is granted.

An initial evaluation in excess of 10 percent for sinusitis 
is denied.

An initial 20 percent disability evaluation for hemorrhoids, 
from April 13, 1999, is granted. 

An initial evaluation in excess of 20 percent for hemorrhoids 
is denied.



REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor occurred. If the evidence establishes that the 
veteran engaged in combat with the veteran and the claimed 
stressor is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2007).

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998). 

The record shows that the veteran had two tours of duty in 
Vietnam.  He has reported that he received enemy fire during 
one tour and witnessing the deaths of fellow service members.  
He has reported that he served in support of an artillery 
unit, while the personnel records indicate that he served as 
an infantryman.

The record discloses no treatment for PTSD, but the veteran 
has reported psychiatric symptoms, including difficulty 
sleeping and that his symptoms are so severe that he can 
barely write.  

An examination is needed to determine whether the veteran 
meets the criteria for a current diagnosis of PTSD related to 
combat stressors.

Accordingly, this case is remanded for the following:

1.  Afford the veteran a VA examination 
to determine whether the veteran meets 
the criteria for a diagnosis of PTSD 
related to in service combat stressors.  
The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.  If 
the examiner determines that the veteran 
meets the criteria for a diagnosis of 
PTSD, the examiner should specify the 
specific stressors supporting the 
diagnosis.

2.  The agency of original jurisdiction 
should determine whether any further 
efforts are required to obtain supporting 
evidence of stressors reported by the 
examiner as supporting the diagnosis of 
PTSD.  If so, the AOJ should ask the 
veteran for any necessary additional 
information, and if he responds, ask the 
service department for supporting 
evidence.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


